Exhibit 10.1
 
PURCHASE AND SALE AGREEMENT


 
THIS AGREEMENT (“Agreement”) is dated as of June 4, 2010 (the “Effective Date”),
between New Frontier Energy, Inc., a Colorado corporation (“Seller”), and
Carrizo Oil & Gas, Inc., a Texas corporation (“Carrizo”).  Each of Seller and
Carrizo may be referred to individually herein as a “Party” and collectively as
the “Parties.”


R E C I T A L S


A.           Seller owns interests in oil and gas leases covering approximately
27,120 gross acres and approximately 11,505 net acres.  Said leases are
described in Appendix 1 hereto (the “Leases”).
 
B.           Seller desires to sell its entire interests in the Leases to
Carrizo and Carrizo desires to purchase said interests from Seller for the
consideration and on the terms and conditions, including Seller’s right to elect
to re-acquire an interest in the Leases, set forth in this Agreement.
 
C.           Seller and Carrizo desire to create an area of mutual interest as
set forth in this Agreement.


A G R E E M E N T


Subject to the terms and provisions of this Agreement and in consideration of
the mutual covenants and agreements herein contained, and for other good and
valuable consideration, Seller and Carrizo agree as follows:


ARTICLE 1 – DEFINED TERMS
 
As used in this Agreement, the following terms have the meanings ascribed to
them below:
 
“Approved Net Leasehold Acreage” means the Net Leasehold Acres attributable to
each of the Leases that are acceptable to Carrizo in the exercise of its
reasonable discretion.  In its determination of the Approved Net Leasehold Acres
attributable to a Lease, Carrizo will use the formula set forth in the
definition of Net Leasehold Acres below, provided, however, that Carrizo shall
have the option to exclude:
 
 
 (i) 
Leases with respect to which Carrizo determines that there are material
environmental liabilities that are unacceptable to Carrizo in the good faith
exercise of reasonable discretion; and

 
 
(ii) 
interests in Oil and Gas covered by the Leases and leasehold working interests
in the Leases that Carrizo determines, in the exercise of reasonable discretion
to be subject to Title Defects.

 
The Approved Net Leasehold Acres attributable to leases excluded for the reasons
set forth in (i) and (ii), above (the “Excluded Leases”) will be zero unless the
reasons for exclusion are removed during the Cure Period (defined in Section 2.3
below) to the satisfaction of Carrizo in the exercise of its reasonable
discretion.
 
Burdens means landowners’ royalties, overriding royalties, production payments,
net profits interests and all other burdens measured by or payable out of
production that do not exceed 16% of 8/8ths proportionately reduced (i.e.,
leases that can be delivered to Carrizo at a net revenue interest greater than
or equal to 84%).
 
1
 

--------------------------------------------------------------------------------


Encumbrances means pledges, liens, mortgages, security interests, contract
obligations, options, claims and other similar encumbrances.
 
Excluded Leases has the meaning set forth in the definition of Approved Net
Leasehold Acreage above.
 
Good and Defensible Title means, for each Lease, such record title
that (i) entitles Seller to receive throughout the life of such Lease a net
revenue interest in, to and from Oil and Gas in and under the formations covered
by such  Lease, not less than 84% of 8/8ths, (ii) obligates Seller to pay and
bear throughout the life of such  Lease a share of the costs and risks of
exploring, drilling, developing, operating and abandoning that  Lease insofar as
such  Lease covers and affects the formations not greater than 100%, and (iii)
is free and clear of all Encumbrances except Permitted Encumbrances.
 
Net Leasehold Acres means, with respect to each of the Leases, (i) the number of
gross acres covered by such Lease, times (ii) the percentage of the Oil and Gas
covered by such Lease, times (iii) the percentage of the estate of the lessee in
said Lease (working interest) owned by Seller.  For example, the number of Net
Leasehold Acres attributable to a Lease covering an undivided one half interest
in the minerals in and under a 100 acre tract of land in which Seller owns 90%
of the estate of the original lessee in such Lease would be 45 Net Leasehold
Acres.  The 45 Net Leasehold Acres in this example is derived as follows:  100
acres times 50% (the landowner’s mineral interest) times (90% (Seller’s
ownership percentage of the estate of the original lessee).


Oil and Gas means oil, gas, condensate and other liquid or gaseous hydrocarbons.


Permitted Encumbrances means and includes the following:


(a)  
production burdens that do not reduce Seller’s net revenue interest in a Lease
below 84% of 8/8ths;



(b)  
Liens for taxes or assessments or governmental charges not yet delinquent; and



(c)  
Easements, rights-of-way, servitudes, permits, surface leases and other rights
in respect of surface operations incidental to the ownership of the  Leases
provided that same do not materially interfere with the operation, value or use
of any of the Leases.



Title Defect means any Encumbrance (or any claim of an Encumbrance) other than a
Permitted Encumbrance that would cause title to any  Lease not to be Good and
Defensible Title.


ARTICLE 2 – PURCHASE AND SALE OF LEASES
 
2.1  Purchase and Sale.  Contemporaneously with: (i) the execution and delivery
of this Agreement by the Parties, (ii) the execution, acknowledgement and
delivery of the Assignment attached hereto as Appendix 2 by the Parties (the
“Assignment”), and (iii) the wire transfer of funds by Carrizo to Seller
pursuant to Section 2.2 below (the events set forth in (i), (ii) and (iii) may
be referred to as the “Closing”), Seller hereby sells, transfers and conveys to
Carrizo and Carrizo hereby accepts the leasehold interests conveyed by the
Assignment on the terms and conditions contained in this Agreement.
 
2
 

--------------------------------------------------------------------------------


2.2  Initial Advance.  Contemporaneously with the execution and delivery of this
Agreement by the Parties, Carrizo has advanced to Seller the sum of
$5,519,989.00 in immediately available funds (the “Initial Advance”).  The
Initial Advance: (i) was made by wire transfer to an account designated by
Seller, (ii) was determined by multiplying Five Hundred Dollars ($500.00) per
Net Leasehold Acre times 11,039.978 Approved Net Leasehold Acres.
 
2.3  Title and Environmental Due Diligence.  Carrizo and its representatives,
with the consent of the Seller and prior to the Closing, conducted inspections
of the Leases and the lands covered thereby and a review of title to the
Leases.  The Initial Advance is based on the number of Approved Net Leasehold
Acres covered by the Leases as determined such inspection and
review.  Contemporaneously with the execution and delivery of this Agreement by
the Parties, Carrizo is delivering to Seller a notice identifying Title Defects
or environmental conditions that were taken into account in determining the
Initial Advance and identifying any Excluded Leases and the reasons for such
exclusion (the “Defect Notice”).  A copy of the Defect Notice is attached to
this Agreement as Appendix 3.  During the thirty (30) day period following the
Closing (the “Cure Period”), Seller will have the right to cure any Title
Defects referred to in the Defect Notice at Seller’s expense and to attempt to
remediate or remove any environmental conditions that caused one or more Leases
to be Excluded Leases.  On or before the expiration of the Cure Period, Seller
will give Carrizo notice of all Title Defects that Seller believes it has cured
and any change in environmental conditions that should be considered by Carrizo
in evaluating whether a Lease should be an Excluded Lease.  Seller will furnish
Carrizo, with said notice, all title curative materials reflecting that the
Title Defects referred to in Seller’s notice do not exist or have been cured and
information as to the change in environmental conditions that should be
considered by Carrizo in evaluating whether a Lease should be an Excluded
Lease.  Within five (5) days after receiving said notice and title curative
materials from Seller, Carrizo will send a notice to Seller reflecting the
number of Net Leasehold Acres that were excluded by Carrizo in the determination
of the Initial Advance on account of Excluded Leases and that Carrizo, in the
exercise of its reasonable discretion, no longer deems to be Excluded Leases
(the “Cured Net Leasehold Acres”).
 
2.4  Conveyance of Cured Net Leasehold Acres and Payment Therefor.  As soon as
practicable after Carrizo has given Seller notice of the number of Net Leasehold
Acres Carrizo has determined are Cured Net Leasehold Acres, the parties shall
perform the following actions:
 
(i)  Seller shall execute, acknowledge and deliver to Carrizo an assignment
substantially in the form attached hereto as Appendix 2 conveying the Cured Net
Leasehold Acres to Carrizo to the extent such Cured Net Leasehold Acres were not
conveyed to Carrizo by the Assignment referred to in Section 2.1 above; and


(ii)  Carrizo shall pay to Seller Five Hundred Dollars ($500.00) per Net
Leasehold Acre multiplied by the number of Cured Net Leasehold Acres.


ARTICLE 3 – Option Leases
 
3.1  Option Leases.  The Leases described in Appendix 6 hereto (the “Option
Leases”) contain provisions granting the lessee the right or option to renew or
extend such leases for one year at the end of their primary terms by paying the
lessor $10 per Net Leasehold Acre covered thereby.  It is contemplated that the
Option Leases will be amended to provide, among other amendments, that the
extension payment will be increased to up to $40 per Net Leasehold Acre covered
by such leases.  Carrizo agrees to bear and pay two thirds of such additional
extension payments and Seller agrees to bear and pay one third of such
additional extension payments (in each case, up to but not in excess of $40 per
Net Leasehold Acre covered by such Option Lease) if and when such additional
extension payments are made to the lessors of the Option Leases, provided that
such additional payments are made on or before the first anniversary of the
Effective Date.
 
3
 

--------------------------------------------------------------------------------


ARTICLE 4 – Post-Closing Obligation to Acquire Seismic Data and Drill Wells or
to Reassign.
 
4.1  Reassignment; Retained Tracts.  “Drilling Period” means the period of time
commencing on the date of Closing and ending on the last day of the 18th month
thereafter.  Unless Carrizo (i) commences the drilling of three Carry Wells on
the lands covered by the Leases or on lands pooled therewith prior to the
expiration of the Drilling Period as specified in Section 4.3, Carrizo must
convey to Seller the interests conveyed by Seller to Carrizo pursuant to Article
1 hereof free and clear of any burdens or other encumbrances created after the
Closing Date by, through or under Carrizo, its successors and assigns; provided
that Carrizo shall reserve from such conveyance 640 gross acres (which need not
be contiguous) covered by the Leases and selected by Carrizo around each
horizontal well spudded before the end of the Drilling Period (without regard to
whether such horizontal well qualifies as a Carry Well as defined in Section 4.3
below).  Said 640 acre tracts (the “Retained Tracts”) shall be in as near the
form of a square as practicable and shall include acreage from the Lease or
Leases covering lands closest to the horizontal well, and shall not overlap with
any other Retained Tract.  For the avoidance of doubt the Retained Tracts may
comprise more acreage than that covered by the Lease upon which the related
horizontal well was drilled and/or more acreage than that included in the pooled
unit created around the related horizontal well.
 
4.2  Seismic Data.  Carrizo intends to acquire 3D seismic data on lands of its
sole choosing and covered by the Leases and to evaluate such seismic data.  To
the extent permissible under any applicable licenses or agreements with third
parties, Carrizo shall provide Seller with a copy of the latest processed
version of any 2D or 3D seismic data acquired by or for Carrizo covering the all
or any part of the lands covered by the Leases.  If provision of the data is
restricted by third-party agreements, Carrizo shall make its interpretation of
the restricted data available to Seller if permissible under such
agreements.  Any and all such data and information provided by Carrizo to Seller
shall be provided as an accommodation only, without representation or warranty
of any kind by Carrizo, and without right of reliance thereon by Seller.
 
4.3  Carry Wells.  In order to avoid its reassigment obligations under Section
4.1 above, Carrizo must: (1) commence drilling not less than three Carry Wells
before the end of the Drilling Period at locations of Carrizo’s choice on the
Leases or on lands pooled therewith, and (2) carry Seller for a 33 1/3 percent
working interest on all costs through the tanks of each of said three Carry
Wells; provided, however that  Seller’s working interest in a Carry Well shall
be proportionately reduced if the Leases owned by Carrizo do not cover 100% of
the drilling and spacing unit that shall be established for such Carry Well, if
Carrizo does not own 100% of the lessee’s interest in such leases, or if the
landowners in said Leases do not own the full mineral interest in the lands
covered thereby.  In the event that such proportionate reduction results in
Seller being carried for less than the equivalent of 100% of one well, in the
aggregate, with respect to the first three Carry Wells, Carrizo shall have the
obligation to carry Seller in an additional well or wells, during or after the
Drilling Period, so that Seller is carried for the equivalent of 100% of one
well.  In addition, Seller shall proportionately benefit from any non-consent
penalty paid to Carrizo with respect to any of the wells in which it is being
carried.  By way of clarity, it is the intent of this Carry Well provision that
Seller’s position in a Carry Well shall be equal to 33 1/3 percent of Carrizo’s
working interest in such well. As used herein, the term “Carry Well” means a
well that satisfies both of the following conditions: (1) such well is drilled
as a horizontal well in the Niobrara formation (i.e., a well in which the
wellbore deviates from approximate vertical orientation to approximate
horizontal orientation in order to drill within and test a geological interval,
using deviation equipment, services and technology); and (2) such well is
spudded after Carrizo acquires 3D seismic data covering all or a portion of the
Leases unless either: (a) Seller has agreed in writing that such well qualifies
as a Carry Well notwithstanding that it is drilled prior to Carrizo’s
acquisition of 3D seismic data covering all or a portion of the Leases, or (b)
such well is drilled in Section 26, Township 8 North, Range 61 West, 6th P.M.,
Weld County, Colorado.  No provision of this Agreement prohibits or restricts
Carrizo from drilling a well or wells on the Leases during the Drilling Period
that do not qualify as Carry Wells as defined in this paragraph 4.3 or retaining
Retained Tracts (as defined in Section 4.1) for such horizontal wells.
 
4
 

--------------------------------------------------------------------------------


4.4  Seller’s One Time Election to Re-Acquire Leasehold Interests.  If Carrizo
commences drilling three Carry Wells before the end of the Drilling Period,
Carrizo shall so notify Seller within 20 days after drilling operations cease on
the third Carry Well (“Carrizo’s Carry Well Notice”).  Upon such notice, Seller
shall have the option to re-acquire an undivided 1/3rd working interest in the
Leases [excluding Leases or portion of Leases that are: (a) included within a
Retained Tract (as defined in Section 4.1) for any well that is not a Carry
Well, or (b) included within a drilling and spacing unit acre unit for a Carry
Well].  In order to exercise Seller’s option, Seller must perform the following
actions within 30 calendar days after Seller receives Carrizo’s Carry Well
Notice: (1) give Carrizo written notice of Seller’s election to acquire said
undivided 1/3 working interest; and (2) pay to Carrizo 1/3rd of the total amount
that Carrizo paid to Seller to buy Seller’s interest in the Leases under Article
I above, plus 1/3 of any amount that Carrizo has paid to renew, extend or
replace the Leases during the Drilling Period.  If Seller timely exercises its
option under this Section 4.4, then Carrizo shall assign to Seller a 1/3rd
undivided interest in the Leases [excluding Leases or portion of Leases that
are: (a) included within a Retained Tract (as defined in Section 4.1) for any
well that is not a Carry Well, or (b) included within a drilling and spacing
unit for a Carry Well] by assignment substantially in the form attached hereto
as Appendix 2.  Said interest shall be liable for its pro rata share of costs
and expenses other than the costs carried by Carrizo through the tanks as
provided in Section 4.3 above. If Seller does not timely exercise its option
under this Section 4.4, then Seller shall be deemed to have relinquished its
rights and options under this Section 4.4 to re-acquire interests in the Leases.
 
4.5  Consequences of Failure to Drill Carry Wells; Force Majeure.  Except as
expressly provided in Section 4.1 above, Seller shall have no remedy or recourse
against the Carrizo for failing to drill three Carry Wells prior to the
expiration of the Drilling Period.  So long as the last of the three Carry Wells
is spudded within the Drilling Period, Carrizo may avoid it’s reassignment
obligations under Section 4.1 above, notwithstanding that one or more of said
Carry Wells may be completed, or plugged and abandoned as a dry hole, after
expiration of the Drilling Period so long as Carrizo conducts completion
or  abandonment operations on said Carry Wells with due diligence.  When
permitting, drilling, completion, plugging or other operations by Carrizo
hereunder are delayed or interrupted by operation of Force Majeure (see Section
7.6), the time of such delay or interruption shall not be counted against
Carrizo and the Drilling Period shall be extended for a period of time equal to
that during which Carrizo is so delayed or prevented from conducting the
activities necessary to avoid its reassignment obligations under Section 4.1.
 
4.6  Well Information.  Seller shall have the right, at its sole risk and
expense, to have access to the derrick floor and to observe all operations on
all wells drilled by Carrizo on the Leases or lands pooled therewith.  Carrizo
shall provide to Seller copies of all applications and reports filed with
applicable regulatory agencies, whether or not treated as confidential by such
agencies, pertaining to operations on the Leases or on lands pooled therewith,
daily drilling reports, well logs, core analyses, frac analyses and reports
obtained from wells drilled by Carrizo.  Seller shall maintain all data and
information provided to it by Buyer under this Section 4.6 or otherwise in
connection with Carrizo’s operations on the Leases and the seismic data referred
to in Section 4.2 above in confidence except that Seller may disclose data to
lenders or potential purchasers of Seller’s interests in the Leases or a portion
thereof upon the execution by such recipient of a confidentiality
agreement.  Sellers shall not be entitled to corporate or accounting records of
Carrizo, except as access to such records is provided by the audit provisions of
the Operating Agreement attached hereto as Appendix 4  and incorporated herein.
This section 4.6 shall only apply to the Carry Wells and any other wells drilled
pursuant to this Agreement where Seller is a participating party, including any
additional wells in which Seller is carried pursuant to Section 4.3 of this
Article.
 
 
5
 

--------------------------------------------------------------------------------


ARTICLE 5 – Area of Mutual Interest; Operational Provisions
 
5.1  Right to Participate in AMI.  As used herein, the term “area of mutual
interest,” “AMI” or “AMI Acreage” means all government sections within which
Seller owns Leases at the time of the Closing, and all contiguous and cornering
government sections thereto, but specifically excluding all of Sections 2 and 5
of Township 7 North, Range 60 West, 6th P.M.  All acquisitions after the date
hereof of leases within the AMI by the parties hereto shall be governed by the
provisions of AMI Agreement. attached hereto as Appendix 5 and incorporated
herein.
 
5.2  Acquisition of Renewal or Replacement Leases or Extensions of a  Lease.  If
any party proposes to renew or extend a  Lease or to obtain a lease to replace
a  Lease that expired, such party shall offer the interests proposed to be
acquired to the other party in accordance with the procedures set forth in the
AMI Agreement, except that Seller shall be carried on such renewal, extension or
replacement costs, and shall be deemed to have elected to participate in the
acquisition of such interests, during the Drilling Period.  Each party shall
have the right to participate in the acquisition of such interests in the
following proportions: Carrizo, 66 2/3rds percent; Seller, 33 1/3rd percent.  If
any party proposes to renew or extend a Lease or to obtain a lease to replace a
Lease that has expired, and the other party elects or is deemed to have elected
not to participate in the acquisition of such interest in accordance with the
procedures set forth in the AMI Agreement, then the acquiring party shall be
entitled to acquire and hold such interest for its own account.
 
5.3  Operations and Cost Sharing.  The Operating Agreement in the form attached
as Appendix 4 hereto (the “Operating Agreement”) shall govern all operations on
any jointly owned leases and wells within the AMI.  The Operating Agreement
shall be deemed a separate agreement: (i) with respect to each drilling and
spacing unit to be established around each Carry Well or other well drilled by
the Parties, and (ii) with respect to AMI Acreage and  Acreage not included in
such a unit until such time as any portions of such acreage are so included in
such a unit.  The Operating Agreement shall be binding on the parties when this
Agreement is fully executed notwithstanding that parties have not signed the
Operating Agreement.  Any well drilled by Carrizo hereunder shall be operated by
Carrizo.  If Carrizo sells all of its interests in all wells drilled on the
applicable acreage and the AMI Acreage, then the purchaser of Carrizo’s
interests shall have the right to take over as the Operator from Carrizo;
provided such Purchaser is a reputable operator with prior experience in
drilling and completing unconventional shale wells.  In the event of a conflict
between this Agreement and the Operating Agreement, this Agreement shall be
controlling; provided, however, that if there is a conflict between the tax
partnership provisions contained in Exhibit G to the Operating Agreement and
this Agreement, said tax partnership provisions shall be controlling.
 
5.4  Partnership Election.  The tax partnership provisions contained in Exhibit
G to the Operating Agreement shall govern the relationship of the parties under
this Agreement for tax purposes.  Said tax partnership provisions shall be
effective as of the date of this Agreement.
 
5.5  Ingress and Egress.  To the extent that it may lawfully do so, Seller
hereby grants Carrizo the right of ingress and egress over, across and under any
portion of the  Acreage and  Leases and over, across and under any other lands
and/or leases owned by Seller in the vicinity of the  Acreage and  Leases in
order for Carrizo to have the right of ingress and egress to and from
the  Acreage and Leases and to lay and maintain pipelines and other facilities
to treat, store, transport Oil and Gas from the  Leases, the Acreage and any
leases jointly acquired within the AMI.
 
6
 

--------------------------------------------------------------------------------


ARTICLE 6 – Representations
 
6.1  Representations of Carrizo.  Carrizo represents to Seller as follows:
 
(a)  Carrizo is a Texas corporation duly organized, validly existing and in good
standing under the laws of the State of Texas, and is duly qualified to carry on
its business in all jurisdictions in which it is conducting business.
 
(b)  Carrizo has all requisite power and authority to carry on business as
presently conducted, to enter this Agreement, and to perform its obligations
under this Agreement.  The consummation of the transactions contemplated hereby
will not violate, nor be in conflict with, any provision of Carrizo’s Articles
of Incorporation, Bylaws or other governing documents, or any agreement or
instrument to which Carrizo is a party or is bound, or any judgment, decree,
order, statute, rule or regulation applicable to Carrizo.
 
(c)  The execution, delivery and performance of this Agreement and the
transactions contemplated hereby have been duly and validly authorized by all
requisite action or the part of Carrizo.
 
(d)  This Agreement and the Assignments have been duly executed and delivered on
behalf of Carrizo and constitute legal, valid and binding obligations of
Carrizo, enforceable in accordance with their terms.
 
(e)  Carrizo has not incurred any liability, contingent or otherwise, for
brokers’ or finders’ fees relating to the transactions contemplated hereby for
which Seller shall have any responsibility whatsoever.
 
6.2  Representations of Seller.  Seller represents to Carrizo as follows:
 
(a)  Seller is a Colorado corporation duly organized, validly existing and in
good standing under the laws of the State of Colorado, and is duly qualified to
carry on its business in all jurisdictions in which it is conducting business.
 
(b)  Seller has all requisite power and authority to carry on business as
presently conducted, to enter this Agreement, and to perform its obligations
under this Agreement.  The consummation of the transactions contemplated by this
Agreement will not violate, nor be in conflict with, any provision of Seller’s
Articles of Incorporation, Bylaws or other governing documents, or any agreement
or instrument to which Seller is a party or is bound, or any judgment, decree,
order, statute, rule or regulation applicable to Seller.
 
(c)  The execution, delivery and performance of this Agreement and the
transactions contemplated hereby have been duly and validly authorized by all
requisite action or the part of Seller.
 
(d)  This Agreement and the Assignments have been duly executed and delivered on
behalf of Seller and constitute legal, valid and binding obligations of Seller,
enforceable in accordance with their terms.
 
7
 

--------------------------------------------------------------------------------


(e)  Seller has not incurred any liability, contingent or otherwise, for
brokers’ or finders’ fees relating to the transactions contemplated hereby for
which Buyer shall have any responsibility whatsoever.
 
(f)  Seller is not a “foreign person” within the meaning of Section 1445 and
7701 of the Internal Revenue Code of 1986, as amended from time to time, and the
regulations promulgated and the rulings issued thereunder.
 
ARTICLE 7 – Miscellaneous
 
7.1  Further Assurances.  The Parties shall execute, acknowledge and deliver or
cause to be executed, acknowledged and delivered such instruments and take such
other action as may be necessary or advisable to carry out their obligations
under this Agreement and under any exhibit, document, certificate or other
instrument delivered pursuant hereto
 
7.2  Notices.  All notices and other communications that are required or that
may be given under the provisions of this Agreement shall be in writing and the
same shall be deemed to have been given on the same day if delivered in person,
by email, by overnight courier or by facsimile to the facsimile number herein
below for the party to whom the notice is given, or on the third day thereafter
if placed in the United States mails, registered or certified mail with postage
prepaid and addressed to the party at the address hereinafter specified.  The
addresses and facsimile numbers of the Parties for all purposes under this
Agreement and for all notices hereunder shall be:
 

  If to Seller:
New Frontier Energy, Inc.
1801 Broadway, Suite 920
Denver, CO 80202
Attn.:  Mr. Samyak Veera - President
Tel. No.  (646) 797-2750
FAX No. (815) 346-5814

 

  If to Carrizo:
Carrizo Oil & Gas, Inc.
1000 Louisiana, Suite 1500
Houston, Texas 77002
Attn.: Mr. Richard Smith
Tel. No. (713) 328-1027
FAX No. (713) 328-1035

 
From time to time any party may designate another address or facsimile number or
telephone number for all purposes of this Agreement by notifying the other party
of such change in accordance with the provisions hereof.


7.3  Entire Agreement.  This Agreement constitutes the entire agreements between
the parties with respect to the subject matter hereof and supersedes all prior
agreements and undertakings, written and oral.  No supplement, amendment,
alteration, modification, waiver or termination of this Agreement shall be
binding unless executed in writing by the parties hereto.
 
7.4  Announcements.  Each party covenants and agrees with the other that,
subject to applicable law, each party shall promptly advise and consult with the
other and obtain the other's written consent before issuing any press release
with respect to this Agreement or the transactions described herein.
 
8
 

--------------------------------------------------------------------------------


7.5  Confidentiality.  The parties agree to keep all information pertaining to
this Agreement confidential and not release such information to outside parties
without the consent of the other parties except to the extent: (1) disclosure is
required in the reasonable opinion of the disclosing party under applicable law
or by a governmental authority or recognized self regulatory organization, (2)
disclosure is required to enforce a party’s rights under this Agreement, and
(3) disclosure is made in any documents the parties have agreed in writing to
place of record in a public office.
 
7.6  Force Majeure.  If Carrizo is rendered unable, wholly or in part, by force
majeure to carry out its obligations within the deadlines established under this
Agreement, it will give Seller prompt written notice of the force majeure event
with reasonably full particulars concerning it.  The obligations or deadlines of
Carrizo shall be suspended during the continuation of the force majeure
event.  Carrizo shall use all reasonable diligence to remove the force majeure
as quickly as possible.  The term “force majeure” as employed herein shall mean
an act of God, strike, lockout or other industrial disturbance, act of the
public enemy, war, blockade, public riot, lightening, fire, storm, flood,
explosion, governmental restraint, governmental inaction, failure of title,
restriction upon or prohibition of surface rights, nonavailability of drilling
equipment or other equipment or personnel at reasonable commercial rates; and
any other cause, whether of the kind specifically enumerated or otherwise, which
is not reasonably within the control of Carrizo. For the avoidance of doubt any
moratorium on the issuance of drilling permits or the prohibition of drilling
activity by any governmental agency will be considered an act of force majeure
under this Agreement.
 
7.7  Binding Effect; Benefits.  This Agreement shall be binding upon and inure
to the benefit of the parties to this Agreement and their respective successors
and assigns.  Nothing expressed or implied in this Agreement is intended to or
shall be construed to give any person other than the parties to this Agreement
or their respective successors or permitted assigns any legal or equitable
right, remedy or claim under or in respect of this Agreement, it being the
intention of the parties to this Agreement that this Agreement shall be for the
sole and exclusive benefit of such parties or such successor or assigns and for
the benefit of no other person.
 
7.8  Assignment.  This Agreement shall extend to and be binding upon not only
the parties hereto, but their respective successors and assigns.
 
7.9  Governing Law. This Agreement and the transactions contemplated hereby
shall be construed in accordance with, and governed by, the laws of the State of
Colorado.
 
7.10  BINDING ARBITRATION.  ANY DISPUTE, CLAIM OR CONTROVERSY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE EXISTENCE OF TITLE DEFECTS OR ENVIRONMENTAL
LIABILITIES, THE BREACH, TERMINATION, ENFORCEMENT, INTERPRETATION OR VALIDITY OF
THIS AGREEMENT, INCLUDING THE DETERMINATION OF THE SCOPE OR APPLICABILITY OF
THIS AGREEMENT TO ARBITRATE, SHALL BE DETERMINED BY ARBITRATION IN THE STATE OF
COLORADO IN ACCORDANCE WITH THE PREVAILING COMMERCIAL ARBITRATION RULES OF THE
AMERICAN ARBITRATION ASSOCIATION.  JUDGMENT ON THE AWARD MAY BE ENTERED IN ANY
COURT HAVING JURISDICTION.  THIS CLAUSE SHALL NOT PRECLUDE THE PARTIES FROM
SEEKING PROVISIONAL REMEDIES IN AID OF ARBITRATION FROM A COURT OF APPROPRIATE
JURISDICTION.  THE ARBITRATORS SHALL NOT AWARD CONSEQUENTIAL OR PUNITIVE DAMAGES
TO EITHER PARTY.  THE COSTS AND EXPENSES OF THE ARBITRATION PROCEEDING,
INCLUDING THE FEES OF THE ARBITRATOR AND ALL COSTS AND EXPENSES, INCLUDING LEGAL
FEES AND WITNESS FEES, INCURRED BY THE PREVAILING PARTY, SHALL BE BORNE BY THE
LOSING PARTY.
 
 
9

--------------------------------------------------------------------------------


7.11  Specific Performance.  The parties agree and acknowledge that money
damages may not be an adequate remedy for a breach of a provision of this
Agreement by either party.  As such, either party, in its sole discretion, may
apply to a court for specific performance and/or injunctive relief in order to
enforce or prevent any violations of the provisions of this Agreement by the
other party.
 
7.12  Expenses.  Except as otherwise specifically provided in this Agreement,
all fees, costs and expenses incurred by Carrizo or Seller in negotiating this
Agreement or in consummating the transactions contemplated by this Agreement
shall be paid by the party incurring the same, including with limitation, legal
and accounting fees, costs and expenses.
 
7.13  Cost.  If any legal action, arbitration or other proceeding is brought for
the enforcement of this Agreement, or because of an alleged dispute, breach,
default or misrepresentation in connection with this Agreement, the prevailing
party or parties shall be entitled to recover reasonable attorney’s fees and
other costs incurred in such action, arbitration or other proceeding, in
addition to other relief to which it may be entitled.
 
7.14  Severability.  Each section, subsection and lesser section of this
Agreement constitutes a separate and distinct undertaking, covenant or provision
hereof.  In the event that any provision of this Agreement shall be determined
to be invalid or unenforceable, such provision shall be deemed limited by
construction in scope and effect to the minimum extent necessary to render the
same valid and enforceable, and, in the event such a limiting construction is
impossible, such invalid or unenforceable provision shall be deemed severed from
this Agreement, but every other provision of this Agreement shall remain in full
force and effect.
 
7.15  Presumption Concerning Interpretation and Construction.  Notwithstanding
the fact that preliminary drafts of this Agreement were prepared by counsel for
Carrizo, the parties hereto and their respective counsel have had opportunity to
review and participate in the drafting of the final form of this
Agreement.  Accordingly, in the event of any ambiguity in the provisions of this
Agreement, there shall be no presumption in favor of any party hereto with
respect to the interpretation or construction thereof.
 
7.16  Survival.  Except as specifically set forth herein, the representations,
warranties, covenants, and agreements of the parties hereto shall survive the
termination of this Agreement.
 
7.17  Headings.  The section and subsection headings used in this Agreement are
inserted for convenience only and shall be disregarded in construing this
Agreement.
 
7.18  Recording Supplement to Operating Agreement.  Contemporaneously with the
execution of this Agreement, the parties will execute and acknowledge the
Recording Supplement to Operating Agreement and Financing Statement (“Recording
Supplement”) attached as Exhibit H to the Operating Agreement.
 
7.19  Counterparts and Facsimile Signatures.  This Agreement may be executed in
two or more counterparts, each of which shall be deemed an original, but all of
which shall constitute one and the same agreement.  Furthermore, this Agreement
may be executed by the facsimile signature of any party hereto, it being agreed
that the facsimile signature of any party hereto shall be deemed an original for
all purposes.
 
10




--------------------------------------------------------------------------------




ARTICLE 8 – APPENDICES
 
8.1  Appendices.  The following Appendices, attached hereto, are incorporated
herein and made a part hereof for all purposes.
 
Appendix 1                                Description of Leases
Appendix 2                                Form of Assignment
Appendix 3                                Defect Notice
Appendix 4                                Form of Operating Agreement
Appendix 5                                Area of Mutual Interest


           EXECUTED to be effective as of the Effective Date.
 
 

 
NEW FRONTIER ENERGY, INC.
         
 
By:
/s/ Tristan Farel     Name:  
Tristan Farel
    Title: 
Chief Financial Officer
New Frontier Energy, Inc.
     
 
 
 

  CARRIZO OIL & GAS, INC.          
 
By:
/s/ Richard Smith     Name: Richard Smith     Title:
Vice  President - Land
Carrizzo Oil & Gas, Inc.
         

 
 




11




--------------------------------------------------------------------------------





 